 In the Matter Of ROSEDALE PASSENGER LINES, INC., EMPLOYERandAMALGAMATED ASSOCIATION OF STREET, ELECTRIC RAILWAY ANDMOTOR COACH EMPLOYEES OF AMERICA, DIVISION 1300, A. F. L.Case No. 5-RC-329.-Decided August 3, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Charles B.Slaughter, hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE EMPLOYERThe Employer,which is certified by the Maryland Public ServiceCommission,is engaged in the transportation of passengers by motorbus in Baltimore,Maryland,a city of some one million population,and between Baltimore and its surrounding suburban and rural areas.According to information filed with the commission,the Company'sannual gross revenue for 1948 was$362,292.11 and the total operatingcosts amounted to $310,488.96.Out-of-State purchases amounted to$4,112.56.Purchases of gas, oil,and tires,bought from local distrib-utors but originating outside the State, amounted to $81,157.70. In1948 the Company bought 2 new busses from General Motors at acost of some$26,000 and 6 new busses fromtheWhiteCompany,Baltimore,which were manufactured outside the State and consignedspecifically to the Company at a price of approximately$39,000.TheCompany owns a total of 46 busses,of which only 41 are usuallyoperated at any one time.85 N. L.It.B.,No. 91.527 528.DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company operates over regularly scheduled routes, 2 of whichcross into and connect with routes of the Baltimore Transit Company,.which we have held to be engaged in commerce.' It transports dailysome 620 employees of the Glenn L. Martin Company, airplane manu-facturer, whose fares constitute, approximately 8 percent of the Coin-papy's revenue, and it carries employees to the U. S. Signal Corpsinstallations in the City of Baltimore. In addition to these regularlyscheduled routes, the Company operates busses under a written con-tract with the Pennsylvania Railroad Company for the daily trans-portation, to and from work, of some 62 of the railroad's employeesworking at the railroad's North Hump. The Company also operatesbusses under an oral agreement with the Rheems Manufacturing Com-pany, manufacturer of water heaters, for the daily transportation ofsome 32 of the latter's employees. The Company also receives an an-nual revenue of $1,282.50 from advertising posted in its busses adver-tising products of many manufacturers engaged in interstate com-merce, and a stipulated compensation of $30 a month for carryingU. S. mail.2On these facts, we find, contrary to the Employer's contention, thatthe Employer is engaged in activities affecting commerce within themeaning of the Act.'H. THE ORGANIZATIONS INVOLVEDThe Petitioner and an intervening -union, International AssociationofMachinists, herein called the Intervenor, are labor organizationsclaiming to represent employees of the Employer.111. THE QUESTION CONCERNING REPRESENTATIONWe find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of alldrivers,mechanics,helpers, andmaintenance employees,employed by the Company,but excluding allclerical and part-time employees,and supervisory employees as de-fined in the Act.While allparties are in substantial agreement as to'the general composition of the unit, the Company takes the position1N. L. R. B. v. Baltimore TransitCo., 1.40 F. 2d 51 (C. A. 4) ; 47 N. L. R. B. 109.2The evidence showed that in the past 2 years the Company also did charter work intoPennsylvania, New Jersey, Virginia, and the District of Columbia.3 Dlatter of Gate City Transit Lines, Inc.,81 N. L. R. B.79; Matter of El Paso-Ysleta BusCompany, Inc.,79 N. L. R. B. 1068;Matter of Amarillo Bus Company,78 N. L R. B. 1103, ROSEDALE PASSENGER LINES, INC.529,that the unit should include the part-time employees, seven relatives ofthe owners and top-management officials, and three dispatchers, all ofwhom the Intervenor and Petitioner would exclude.Part-time employeesThe record shows that out of 66 employees who come within theunit sought, 26 work on a part-time basis as drivers of busses to andfrom schools.'These part-time drivers work regularly from 1 to 31/.:hours on school days and are under the supervision and control of thechief dispatcher, as are the full-time drivers.Some of the part-timedrivers also regularly work week ends.The part-time drivers aregenerally employed by other companies and drive busses to supple-ment their income.Their hourly rate of pay is 10 cents less than thefull-time drivers.The Petitioner and Intervenor contend that the part-time drivers.should not be included since their first duty is to other companies,.where they may be members of other unions, they work fewer hours,some as little at 41/2 hours a week, and they are paid a lesser rate thanthe full-time drivers.clucled since otherwise it would be faced with a difficult problem inhaving only a part of its drivers in the union.We are of the opinion that the part-time drivers should be included,in the proposed unit. The Board has held in numerous decisions thatpart-time employees, regularly employed, may properly be included,with the full-time employees in the appropriate unit.'The night watchmanThe night watchman works daily from 9 p. in. until 5: 30 a. in. Hespends about 2 hours in putting oil and gas into the busses and 3 hours.in cleaning them out.He also sweeps out the garage, and keeps watchover the premises.He is under the direct supervision of the nightdispatcher.The Petitioner and Intervenor wish to include him in theunit.The Employer would leave the question to the Board.We shall include the night watchman, since the record shows that heis engagedchieflyas a service employee and not as a guard.'4The Company stated that over one-third of its fares are derived from the transportationof school children on busses operated by the part-time workers.Matter of Peter Picknelly, doingbusinessas Peter Pan Bits Lines,82 N. L. R. B. 830Matter of Amarillo BusCo., 78 N. L. R. B. 1.103 and cases cited in footnote4 ; Matter ofAmerican Lawn Mower Co.,79 N. L. R. B. 367;Matter of Cocoline Products, Inc., 79N. L. R. B. 1.426 ;Matter of Ozark Central Telephone Co.,83 N. L. R. B. 258.6Matter of California Growers, Inc., etat., 80 N. L. R. B. 578 ;Matter of UnitedStatesGypsumCo., 81 N. L. R. B. 344 ;Matter of Beutwood Products, Inc.,81 N. L. R. B. 635 ;Matter of Radio Corporation of America, 76 N.L. R. B. 826, where the Board held that anemployee will he considered a guard "only if his guard duties constitute a dominant aspectand not merely an incidental feature, of his total work pattern." 530DECISIONSOF NATIONALLABOR RELATIONS BOARDThe dispatchersThe company employs five dispatchers, the day and the night dis-patchers who work at the Company's main offices and three dispatcherswho work at substations at Lakewood and Fayette Streets in Baltimoreand at the Glenn L. Martin plant. It is agreed that the day and nightdispatchers are supervisors.They shall be excluded from the unitwhich is established herein.There is disagreement as to the threedispatchers, two women and one man, employed at the substations.The Petitioner and Intervenor contend that these three should also beexcluded as supervisors.The Employer wishes to include them.The chief duties of the three substation dispatchers are to sell ticketsand ticket books and to keep records of such sales.They also note thearrival and departure of the busses and keep records of these opera-tions.The evidence adduced at the hearing does not indicate thatthey have the power to change, or to effectively recommend the changeof the status of any employee of the Employer.We therefore findthat these three dispatchers are not supervisors, within the meaning ofthe Act.However, since their primary job is to sell tickets and sincethey work under different conditions and are under separate super-vision, we find that their work is more closely related to the Employ-er's clerical and office employees rather than to the drivers and main-tenance men.We shall therefore exclude the three dispatchers fromthe unit.?Working foremanThe Petitioner and Intervenor would exclude and the Employer in-clude Elmer Andrathy, a mechanic employed in the garage at the samerate of pay as other mechanics.He is put in charge of the shop onlywhen the manager-vice president is out or on vacation, which the lattertestified is only 10 percent of the time.Under these circumstances,we find Andrathy exercises supervisory authority only sporadically'Matter of Ferguson Steere Motor Company,76 N. L. R. B.1122.Dispatchers wereexcluded from a unit of drivers,servicemen,loaders,and mechanics on the ground that theformer'swork was primarily clerical.The record showed that the dispatchers did notallocate runs or direct the work of the drivers,tasks usually associated with that job inthe industry,but spent most of their time in the office, receiving orders, making out bills oflading and occasionally loading or driving a truck or changing a tire.Matter of KeervilleBus Company,60 N. L.R. B. 1192.Dispatchers who dispatched regularly scheduled andadditional busses and who were paid on a different basis from the drivers were excludedfrom a unit of bus drivers on the ground that the nature of their employment and workingconditions differed from that of the drivers.Matter of Detroit EdisonCo., 75 N. L. R. B.1281, where the Board excluded dispatchers from a unit of manual workers in the salesdepartment of the utility company,on the ground that their duties were primarily clerical.Cf.Matter of Oklahoma Transportation Co.,56 N. L. R. B. 1717. Dispatchers were Includedon the ground these jobs were regularly assigned to bus drivers by rotation.Matter ofFlorida Power Corp.,59 N. L.R. B. 1493.Dispatcher was included because he was regardedas doing the same work as the working foreman whom both petitioner and company desiredto include in the unit of all production,distribution,and substation employees. ROSEDALE PASSENGER LINES, INC.531and on infrequent occasions, and is therefore not a supervisor withinthe meaning of the Act.We shall therefore include him in the pro-posed unit.8Relatives of owners and top managementPetitioner and Intervenor would exclude and the Company includethe following seven relatives of the owner and top management ofthe Employer : (a) four brothers of the vice president and nephews ofthe president employed as bus drivers and garage worker; (b) twonephews of the president employed as bus drivers; (c) one brother ofthe president, who is regularly employed on a part-time basis to doclean-up work for the Employer.In accordance with our established policy, we shall exclude theseemployees because of their close relationship to the Employer.9We find that the following employees of the Employer constitutea unit appropriate for the purpose of collective bargaining withinthe meaning of Section 9 (b) of the Act:All drivers, mechanics, helpers, and maintenance employees, thenight watchman, and all part-time drivers and maintenance men ex-cluding dispatchers, the relatives of the vice president and presidentenumerated above, executives, office and clerical employees, guards,professional employees,' and supervisors as defined in the Act.DIRECTION OF ELECTION 10As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an electionby secret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacation8Matter ofOhioPowerCo., 80 N. L. R. B. 1334;Matter of Lynchburg TransitCo., 79N. L. R. B. 54(3;Matter of United States GypsumCo., 79 N. L. R. B. 1059;Matter ofMagnolia PetroleumCo., 79 N. L. R. B. 1027;Matter of KentuckyUtilitiesCo.,81 N. L. R. B.1006.1Matter of Superior Bakery,78 N. L. R. B. 1172 andcases cited therein infootnote 3 ;Matter of Cocoline Products, Inc.,, supra; Matter of Deep Rock, Inc.,83 N. L. R. B. 694Matter of J. H. Kosberg Mfg.Co., No. 13-RC-251, issued July 30, 1948.10Anyparticipantin the election herein may,upon its prompt request to, and approvalthereof by,the Regional Director,have itsname removedfrom the ballot.857829-50-vol. 85--35 532DECISIONSOF NATIONALLABOR RELATIONS BOARDor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collectivebargaining,by Amalgamated Association of Street, Electric Railway and MotorCoach Employees of America, Division 1300, A. F. L., or by Inter-national Association of Machinists, or by neither.